Case 1:18-cr-00603-ARR Document 107 Filed 04/27/21 Page 1 of 1 PageID #: 1999
CRIMINAL CAUSE FOR STATUS:


BEFORE ROSS,J.          APR.27,2021         TIiyiE:2:00Dm


CR-18-603

DEFT NAMEj Mohamed Tahlil Mohamed
          present        X   not Dresent         X   oust.                bail


DEFENSE COUNSEL: Jonathan Marvinnv & Sabrina Shroff
         oresent             not Dresent             CJA           RET.    X LAS


DEFT NAME: Abdi Yusuf Hassan                                  #
         Dresent         X   not Dresent         X   oust.                bail


DEFENSE COUNSEL: James Kousouros
         Dresent             not Dresent             CJA       X   RET.      LAS


DEFT NAME:                                                    #
          present            not Dresent             oust.                bail

                   .

DEFENSE COUNSEL
          present            not Dresent             CJA           RET.      LAS


DEFT   NAME:                                                  #
          present            not Dresent             oust.                bail


DEFENSE COUNSEL
         Dresent             not Dresent             CJA           RET.      LAS


A.U.S.A.: David William Denton. Jr.                    CLERK: DEL


REPORTER:: A.                                              OTHER:
INT:     (LANG.-             L_

       CASE CALLED.               DEFT(3)              APPEAR WITH COUNSEL.
       DEFTfS)                        APPEAR WITHOUT COUNSEL.
       COUNSEL PRESENT WITHOUT DEFT(S)
       STATUS CONF/HRG FOR DEFT(S)                         ADJ'D TO
       STATUS CONF/HRG FOR DEFT(S)                                          HELD.


       SPEEDY TRIAL INFO FOR DEFT(S
       CODE TYPE                  START                        STOP
               ORDER / WAIVER EXECUTED & FILED.               ENT'D ON RECORD


       STATUS CONF/HRG CONT'D TO
       FURTHER STATUS CONF/HRG SET FOR

OTHER:
